 



Exhibit 10.2
ELCOM INTERNATIONAL, INC.
INDEMNIFICATION AGREEMENT FOR
INTERNAL REVENUE CODE SECTION 409A
               THIS INDEMNIFICATION AGREEMENT FOR INTERNAL REVENUE CODE SECTION
409A (this “Agreement”) is made and entered into effective as of the ___ day of
 _____________ , 2006, by and between ELCOM INTERNATIONAL, INC., a Delaware
corporation (the “Corporation”), and  ___________ (“Indemnitee”), an officer of
the Corporation.
               WHEREAS:    The Corporation and Indemnitee entered into that
certain Agreement to Repay Accrued Salary, effective as of  _________ (the
“Repayment Agreement”), in order to establish the terms by which the Corporation
would re-pay Indemnitee all suspended and deferred base salary and other amounts
owed to Indemnitee as of the date of the Repayment Agreement.
               WHEREAS:    The Corporation and Indemnitee are concerned about
the potential taxes, interest and/or penalties that may be assessed against
Indemnitee in connection with the Repayment Agreement as a result of the
recently enacted American Jobs Creation Act, and more specifically Internal
Revenue Code section 409A (“Section 409A”), which prescribes very strict rules
for compensation deferred under “nonqualified deferred compensation plans,” as
defined therein.
               WHEREAS:    Because of (i) the broad definition of “nonqualified
deferred compensation plan” contained in Section 409A, (ii) the harsh penalties
that may apply to participants, such as Indemnitee, if a plan fails to comply
with Section 409A, (iii) the difficulty and cost involved with amending the
Repayment Agreement to attempt to bring it into compliance with Section 409A,
(iv) the fact that Indemnitee voluntarily agreed to defer his compensation for
an extended period of time until the Corporation could more readily afford to
repay such compensation and also voluntarily agreed not to earn any rate of
return on such deferred amounts; and (v) the Corporation’s need to retain and
reward Indemnitee and other highly competent executives for positions of
substantial responsibility, the Corporation’s Board of Directors (the “Board”)
has determined that it is in the best interests of the Corporation to enter into
this Agreement, whereby the Corporation shall indemnify Indemnitee for all
taxes, penalties, interest and fees assessed by and otherwise owed to the United
States Internal Revenue Service (the “IRS”) or other taxing authorities
(hereafter “Taxes”) in connection with the Repayment Agreement as a result of
Section 409A and all legal fees related to same.
               NOW, THEREFORE, for good and valuable consideration, the adequacy
of which is hereby acknowledged, the Corporation and Indemnitee do hereby agree
as follows:
               1.      Definitions. As used in this Agreement:
       (a)    The term “Proceeding” shall include any threatened, pending, or
completed action, suit, arbitration or proceeding, whether or not brought by or
in the right of the IRS or any other taxing authority, and whether of a civil,
criminal, administrative

 



--------------------------------------------------------------------------------



 



or investigative nature, against Indemnitee in connection with the Repayment
Agreement, involving or otherwise as a result of Section 409A.
       (b)    The term “Expenses” shall include, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals, reasonable
attorneys’ fees and disbursements and any and all personal or other expenses
(including attorney’s fees) of enforcing any rights under this Agreement.
       (c)    The term “Penalties and Fees” shall include all taxes, fines,
penalties, interest and fees assessed by or otherwise owed to the IRS or other
taxing authorities in connection with the Repayment Agreement involving or
otherwise as a result of Section 409A, but shall not include income or other
taxes (and related fines, penalties, interest and fees) that do not arise out of
409A.
               2.      Indemnity in Third-Party Proceedings. The Corporation
shall indemnify Indemnitee and shall hold Indemnitee harmless from and against
all Expenses, Penalties and Fees, incurred by Indemnitee promptly following
request therefor from Indemnitee in accordance with the provisions of this
Agreement, including if Indemnitee is a party to or threatened to be made a
party to or otherwise involved in any Proceeding, whether before or after the
date of this Agreement.
               3.      Procedure. Any and all indemnification and advances
provided for in this Agreement shall be made no later than twenty (20) days
after receipt of the written request of Indemnitee. If a claim under this
Agreement providing for indemnification, is not paid in full by the Corporation
within twenty (20) days after a written request for payment thereof has first
been received by the Corporation, Indemnitee may, but need not, at any time
thereafter, bring an action against the Corporation to recover the unpaid amount
of the claim and, subject to the other provisions of this Agreement, Indemnitee
shall also be entitled to be paid for all of the Expenses of bringing such
action.
               4.      Non Exclusive Indemnification. The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under the Certificate of Incorporation or the
By-laws of the Corporation, as the same may be amended, any agreement, any vote
of stockholders or disinterested directors, the Delaware General Corporation
Law, or otherwise.
               The indemnification provided for in this Agreement shall continue
as to Indemnitee even though he or she may have ceased to be a director and/or
officer and shall inure to the benefit of the heirs, executors and personal
representatives of Indemnitee.
               5.      Partial Indemnification. If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Corporation for some
or a portion of Expenses, Penalties and Fees incurred by Indemnitee or amounts
paid by Indemnitee in the investigation, defense, appeal or settlement of any
Proceeding, but not for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such, Expenses, Penalties
and Fees, judgments or amounts paid in settlement to which Indemnitee is
entitled.

2



--------------------------------------------------------------------------------



 



               6.      No Rights of Continued Employment. Nothing contained in
this Agreement is intended to create in Indemnitee any right to continued
employment by the Corporation.
               7.      Reimbursement to Corporation by Indemnitee; Limitation on
Amounts Paid by Corporation. To the extent Indemnitee has been indemnified by
the Corporation hereunder and later receives payments from any insurance carrier
covering the same Expenses, Penalties and/or Fees, judgments or amounts paid in
settlement so indemnified by the Corporation hereunder, Indemnitee shall, within
ten (10) days of the actual receipt of such payments, reimburse the Corporation
hereunder for all such amounts received from the insurer.
               Notwithstanding anything contained herein to the contrary,
Indemnitee shall not be entitled to recover amounts under this Agreement which,
in the aggregate, exceed the Expenses, Penalties and Fees, judgments and/or
amounts paid in settlement actually incurred by Indemnitee (“Excess Amounts”).
To the extent the Corporation has paid Excess Amounts to Indemnitee, Indemnitee
shall be obligated to reimburse the Corporation for such Excess Amounts.
               Notwithstanding anything contained herein to the contrary, the
Corporation shall not be obligated under the terms of this Agreement, to
indemnify Indemnitee:
               (a)    for any Expenses incurred by Indemnitee with respect to
any proceeding instituted by Indemnitee to enforce or interpret this Agreement,
if a court of competent jurisdiction determines that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous; or
               (e)    for any judgment, fine or penalty which the Corporation is
prohibited by applicable law from paying as indemnity or for any other reason.
               8.      Jurisdiction and Venue. Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any of the parties exclusively in the courts of
the State of Massachusetts, County of Norfolk, or, if it has or can acquire
jurisdiction, in the United States District Court of Massachusetts, and each of
the parties consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding, and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world. EACH
PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO A TRIAL BY JURY IN ANY SUIT,
ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST IT IN RESPECT OF ITS
OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.
               9.      Amendment and Modification. This Agreement may only be
amended, modified or supplemented by the written agreement of the Corporation
and Indemnitee.
               10.    Assignment. This Agreement shall not be assigned by the
Corporation or Indemnitee without the prior written consent of the other party
thereto. Subject to the foregoing, this Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, including, without
limitation, any successor to the Corporation by way of merger, consolidation
and/or, if agreed by

3



--------------------------------------------------------------------------------



 



Indemnitee, following the sale or disposition of all or substantially all of the
capital stock of the Corporation.
               11.    Saving Clause. If this Agreement or any portion thereof
shall be invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, Penalties
and Fees, judgments and amounts paid in settlement to the full extent permitted
by any applicable portion of this Agreement that shall not have been invalidated
or by any other applicable law.
               12.    Counterparts. This Agreement may be executed in two or
more fully or partially executed counterparts each of which shall be deemed an
original binding the signer thereof against the other signing parties, but all
counterparts together shall constitute one and the same instrument. Executed
signature pages may be removed from counterpart agreements and attached to one
or more fully executed copies of this Agreement. The parties may execute and
deliver this Agreement by facsimile signature, which shall have the same binding
effect as an original ink signature.
               13.    Notice and Information. Indemnitee shall give to the
Corporation notice in writing as soon as reasonably practicable of any claim
made against him or her for which indemnity will or could be sought under this
Agreement. Notice to the Corporation shall be directed to the Corporation at 10
Oceana Way, Norwood, Massachusetts, 02062 Attention: Chief Financial Officer (or
such other address as the Corporation shall designate in writing to Indemnitee).
Notice to the Indemnitee shall be directed to _______________ (or such other
address as Indemnitee shall designate in writing to the Corporation). Failure to
give such notification shall not effect the indemnification provided hereunder
except and only to the extent the Corporation shall have been actually
prejudiced as a result of such failure. Notice shall be deemed received three
(3) days after the date postmarked if sent by prepaid mail, properly addressed.
In addition, Indemnitee shall give the Corporation such information and
cooperation as it may reasonably require within Indemnitee’s power.
               14.    Applicable Law. All matters with respect to this
Agreement, including, without limitation, matters of validity, construction,
effect and performance shall be governed by the internal laws of the State of
Delaware applicable to contracts made and to be performed therein between the
residents thereof (regardless of the laws that might otherwise be applicable
under principles of conflicts of law).
[Signature Page to Follow.]

4



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereby have caused this Agreement
to be duly executed and signed as of the day and year first above written.

                  THE CORPORATION:    
 
                ELCOM INTERNATIONAL, INC.    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           
 
                  INDEMNITEE:    
 
             
 
       

5